             Case 2:19-cv-01481-DSC Document 9 Filed 02/03/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 TIFFANI M. SHAFFER,            )           CIVIL DIVISION
                                )
                     Plaintiff, )           No: 19-1481
                                )
             v.                 )           US Senior District Judge David Stewart Cercone
                                )
 CRANBERRY TOWNSHIP,            )
                                )           ELECTRONICALLY FILED
                   Defendant. )
                                )           JURY TRIAL DEMANDED


         MOTION TO WITHDRAW APPEARANCE PURSUANT TO LR 83.2.C.4

        Undersigned counsel respectfully requests this Honorable Court to withdraw the

appearance of Allison N. Genard for the following reasons:

        1.       Allison N. Genard will no longer be employed by the law firm of Marshall

Dennehey Warner Coleman & Goggin effective January 31, 2020.

        2.       Defendant, Cranberry Township, will continue to be represented by Teresa O.

Sirianni, Esquire and the law firm of Marshall Dennehey Warner Coleman & Goggin.




LEGAL/127536885.v1
           Case 2:19-cv-01481-DSC Document 9 Filed 02/03/20 Page 2 of 2



        WHEREFORE, undersigned counsel respectfully requests this Court withdraw the

appearance of Allison N. Genard for the above reasons.

                                           Respectfully submitted,

                                           MARSHALL DENNEHEY
                                           WARNER COLEMAN & GOGGIN



                                    BY:     s/ Teresa O. Sirianni
                                           TERESA O. SIRIANNI, ESQUIRE
                                           PA ID #90472
                                           Attorney for Defendant, Cranberry Township
                                           Union Trust Building, Suite 700
                                           501 Grant Street
                                           Pittsburgh, PA 15219
                                           (412) 803-1140
                                           (412) 803-1188/fax
                                           TOSirianni@mdwcg.com




                                              2

LEGAL/127536885.v1
